             Case 1:18-cv-08653-VEC-SDA Document 205 Filed 02/17/21 Page 1 of 3



1                                  IN THE UNITED STATES DISTRICT COURT
2

3                            FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                   Case No.: 1:18-cv-08653-VEC-SDA
5                     Plaintiff,
6
     vs.                                                  DEFENDANT’S INTEROGATORIES
7
     JASON GOODMAN,
8
                      Defendant
9

10
                                     DEFENDANT’S INTEROGATORIES
11

12         1. Please identify and cite verbatim every statement made BY GOODMAN that Plaintiff
13
              claims was defamatory toward Plaintiff, with citation to a specific video, web link and
14
              time stamp.
15

16
           2. What is the legal basis on which Plaintiff claims entitlement to damages?

17         3. Please identify any and all contracts, opportunities, customers, or other business
18            relationships that Plaintiff claims to have lost as a result of the alleged defamation.
19
           4. Please identify (by case name, number, and court) each and every lawsuit or arbitration
20
              that Plaintiff has been a party to since June 2015.
21

22
           5. Please identify all cell phones (by cell phone number) that you use to communicate with

23            any person from June 2017 up to the present day.
24         6. What is Plaintiff’s address of residence or legal mailing address as registered with and
25
              recognized by the United States Postal Service?
26

27

28
     DEFENDANT’S INTEROGATORIES - 1
          Case 1:18-cv-08653-VEC-SDA Document 205 Filed 02/17/21 Page 2 of 3



1       7. Identify the names and addresses of witnesses with knowledge of Plaintiff’s use of PO
2
           Box 152 Mesa, AZ including documents from the United States Postal Service regarding
3
           Plaintiff’s registration for and use of same.
4
        8. Identify the names and addresses of witnesses with knowledge of Plaintiff’s use of
5

6          General Delivery Rough and Ready CA as a mailing address and documents from the

7          United States Postal Service regarding Plaintiff’s registration for and use of same.
8
        9. Identify the names and addresses of witnesses with knowledge of and any documents
9
           related to the registration and creation of the website SDNY.info and its contents.
10
        10. Identify the names and addresses of witnesses with knowledge of Plaintiff’s first
11

12         encounter with, or discovery of the identity of Defendant including the nature of their

13         knowledge, how and why this information came to Plaintiff.
14
        11. What is Plaintiff’s most recent date of employment as an Emergency Medical
15
           Technician?
16
        12. Do you dispute the authenticity of the multiparty call stored at
17

18         https://www.bitchute.com/video/Ez5xgxUk8daU/ if so, on what basis?

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S INTEROGATORIES - 2
          Case 1:18-cv-08653-VEC-SDA Document 205 Filed 02/17/21 Page 3 of 3



1

2

3

4
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
5

6    Signed this 7th day of February 2021

7    Respectfully submitted,
8
                                     ____________________________________________________
9                                                            Jason Goodman, Defendant, Pro Se
                                                                         252 7th Avenue Apt 6s
10                                                                       New York, NY 10001
                                                                                (323) 744-7594
11
                                                                 truth@crowdsourcethetruth.org
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT’S INTEROGATORIES - 3
